                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAOS PROCTOR, et al.,                               Case No. 19-cv-08409-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING PLAINTIFFS’
                                   9             v.                                          MOTION TO REMAND
                                  10     WORTHINGTON CYLINDER                                Docket No. 12
                                         CORPORATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs are Taos Proctor and Kelly Proctor, husband and wife. They have filed suit

                                  15   against the following companies: (1) Worthington Cylinder Corp.; (2) The Coleman Company,

                                  16   Inc.; (3) Walmart Inc.; and (4) Dignity Health. They have sued the first three companies

                                  17   (collectively, the “Product Defendants”) because Mr. Proctor was injured after using a propane

                                  18   cylinder and torch manufactured, distributed, and/or sold by one or more of the companies. In

                                  19   addition, Mr. Proctor has asserted a claim against Dignity Health based on the allegation that it

                                  20   negligently treated him for the injuries that he sustained, thereby engaging in medical malpractice.

                                  21          The Proctors initiated the instant case in state court in January 2019. The Product

                                  22   Defendants removed the case to federal court in December 2019 (i.e., almost a year later).

                                  23   According to the Product Defendants, this Court has diversity jurisdiction over the case once the

                                  24   citizenship of Dignity Health – who has been fraudulently joined – is ignored. Currently pending

                                  25   before the Court is the Proctors’ motion to remand.

                                  26          The Court held a hearing on the motion to remand on March 6, 2020. This order

                                  27   memorializes the Court’s oral ruling at the hearing and provides additional analysis, as necessary.

                                  28          Ordinarily, a defendant has thirty days to remove after getting a copy of the plaintiff’s
                                   1   complaint. See 28 U.S.C. § 1446(b)(1) (“The notice of removal of a civil action or proceeding

                                   2   shall be filed within 30 days after the receipt by the defendant, through service or otherwise, of a

                                   3   copy of the initial pleading setting forth the claim for relief upon which such action or proceeding

                                   4   is based . . . .”). However, there is an exception:

                                   5                  [I]f the case stated by the initial pleading is not removable, a notice
                                                      of removal may be filed within thirty days after receipt by the
                                   6                  defendant, through service or otherwise, of a copy of an amended
                                                      pleading, motion, order or other paper from which it may first be
                                   7                  ascertained that the case is one which is or has become removable.
                                   8   Id. § 1446(b)(3) (emphasis added).

                                   9          In the instant case, the Product Defendants claim that their removal of the case in

                                  10   December 2019 was timely based on § 1446(b)(3). According to the Product Defendants, they did

                                  11   not know, nor should they have known, that Dignity Health was fraudulently joined at the outset

                                  12   of the case. Only as litigation continued did it appear that the Proctors did not intend to prosecute
Northern District of California
 United States District Court




                                  13   the claim against Dignity Health1 – for example, when the Proctors did not serve any discovery

                                  14
                                       1
                                  15     The Ninth Circuit does not appear to have recognized (at least as of yet) this specific theory of
                                       fraudulent joinder – i.e., where the plaintiff has no real/actual intention to prosecute the case
                                  16   against the nondiverse defendant. The Third Circuit has recognized this as a basis for fraudulent
                                       joinder. See Boyer v. Snap-On Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990) (stating that
                                  17   “joinder is fraudulent ‘where there is no reasonable basis in fact or colorable ground supporting
                                       the claim against the joined defendant, or no real intention in good faith to prosecute the action
                                  18   against the defendant or seek a joint judgment’”). So too have several California district courts
                                       (relying primarily on Boyer). See, e.g., Osorio v. Wells Fargo Bank, No. C 12-02645 RS, 2012
                                  19   U.S. Dist. LEXIS 78073, at *5 (N.D. Cal. June 5, 2012) (indicating that joinder is fraudulent if
                                       “plaintiff has no actual intention to prosecute an action against [that] particular resident
                                  20   defendant”; citing Third Circuit’s Boyer case) (internal quotation marks omitted); Diaz v. Allstate
                                       Ins. Grp., 185 F.R.D. 581, 586 (C.D. Cal. 1998) (stating that a joinder is fraudulent “if the plaintiff
                                  21   has no actual intention to prosecute an action against those particular resident defendants”; citing
                                       Third Circuit’s Boyer case) (emphasis omitted); Koutney v. Exxon Corp., C 93-20899 RMW, 1994
                                  22   U.S. Dist. LEXIS 6702, at *10 (N.D. Cal. Apr. 26, 1994) (stating that “[j]oinder is fraudulent
                                       ‘where there is no reasonable basis in fact or colorable ground supporting the claim against the
                                  23   joined defendant, or no real intention in good faith to prosecute the action against the defendant or
                                       seek a joint judgment’”; quoting Third Circuit’s Boyer case). However, not all courts are in
                                  24   agreement. See, e.g., Kyle v. Envoy Mortg., LLC, No. 18-cv-2396-BAS-WVG, 2018 U.S. Dist.
                                       LEXIS 212199, at *6 (S.D. Cal. Dec. 17, 2018) (stating that “[t]he more appropriate focus of the
                                  25   Court's fraudulent joinder inquiry is on Kyle's claims against Limon, not Envoy's speculation
                                       about Kyle's intent to prosecute [her claims against Limon;] [f]raudulent joinder does not require a
                                  26   finding of fraudulent intent, rather fraudulent joinder is deemed to exist if, whatever the plaintiff's
                                       subjective motive, the claim against the in-state defendant has no chance of success”); Verduzco v.
                                  27   Ford Motor Co., No. 1:13-CV-01437-LJO-BAM, 2013 U.S. Dist. LEXIS 163143, at *11-13 n.6
                                       (E.D. Cal. Nov. 15, 2013) (noting that “Ford also argues that the F&Rs [Findings &
                                  28   Recommendations] ignored evidence that Plaintiff had no real intention in good faith to prosecute
                                       this action against Heritage,” but “[i]t is Ford that ignores the text of the F&Rs, which did no such
                                                                                           2
                                   1   requests on Dignity Health (even after some eleven months) and when the Proctors did not insist

                                   2   on the presence of Dignity Health at a mediation.2 The Product Defendants maintain, however,

                                   3   that they had no actual basis to remove until an “other paper” was provided that started a new 30-

                                   4   day clock under § 1446(b)(3). According to the Product Defendants, that “other paper” was

                                   5   provided when they were given notice (in November 2019) that Dignity Health had extended a

                                   6   998 Offer of Compromise to the Proctors. The offer “was for a waiver of costs in exchange for a

                                   7   dismissal with prejudice.” Ergo Decl. ¶ 6. In response, the Proctors suggest that the additional

                                   8   30-day period under § 1446(b)(3) may be triggered if there is non-written notice of a basis for

                                   9   removal, and that, according to the Product Defendants’ own argument, they had such notice by

                                  10   August 21, 2019, when counsel for the Proctors allegedly agreed not to involve Dignity Health in

                                  11   mediation. The Proctors’ position, however, is problematic in that § 1446(b)(3) expressly requires

                                  12   a writing – a pleading or “other paper.”3
Northern District of California
 United States District Court




                                  13

                                  14   thing[;] [t]he F&Rs concluded, correctly, that intent is not relevant to the fraudulent joinder
                                       inquiry in the Ninth Circuit”); see also Willard v. UPS, 413 F. Supp. 2d 593, 599 (M.D.N.C. 2005)
                                  15   (stating that “the Fourth Circuit would seem to reject using a plaintiff's expressed subjective
                                       intention alone as a ground for a finding of fraudulent joinder[;] [d]efendants must also show the
                                  16   absence of a basis for a claim”). For the reasons stated herein, the Court need not resolve that
                                       issue.
                                  17   2
                                         For purposes of this order, the Court assumes that the Product Defendants did not violate any
                                  18   legal or ethical rules by disclosing the conversation between the Products Defendants and the
                                       Proctors about the need for Dignity Health to attend the mediation.
                                  19   3
                                         The Court acknowledges that “paper,” for purposes of § 1446(b)(3), has been held by some
                                  20   courts (including the Ninth Circuit) to cover oral statements, but only in very limited
                                       circumstances such as where there is a record of the statement. See, e.g., Carvalho v. Equifax Info.
                                  21   Servs., LLC, 629 F.3d 876, 887 (9th Cir. 2010) (stating that, “[l]ike a response to interrogatories, a
                                       plaintiff[’]s response to deposition questions can constitute ‘other paper’ within the meaning of
                                  22   section 1446(b)”); PSC Indus. Outsourcing, LP v. Burlington Ins. Co., No. 10-00751 ACK-BMK,
                                       2011 U.S. Dist. LEXIS 50223, at *21-22 (D. Haw. May 10, 2011) (in reliance on Carvalho,
                                  23   concluding that “the Ninth Circuit would conclude that a court's oral ruling triggers § 1446(b)'s
                                       removal period where it allows a defendant to ‘reasonably determine for the first time that’ the
                                  24   case is removable”). But other courts disagree. See Morgan v. Huntington Ingalls, 879 F.3d 602,
                                       609 (5th Cir. 2018) (stating that “[t]he plain meaning of each of these words [e.g., ‘receive,’
                                  25   ‘copy,’ and ‘paper’] suggests that the information giving notice of removal must be contained in a
                                       writing”; therefore, oral testimony given at a deposition cannot be an “other paper” for purposes of
                                  26   § 1446(b)(3)); Mackinnon v. IMVU, Inc., No. C 11-4840 PJH, 2012 U.S. Dist. LEXIS 3430, at *2-
                                       3, 5 (N.D. Cal. Jan. 11, 2012) (holding that “an in-court, off the record oral statement purportedly
                                  27   made by plaintiff's counsel at a September 27, 2011 discovery conference” was not an “other
                                       paper” because, “by its express terms, section 1446(b) does not apply to oral statements”; adding
                                  28   that “the parties dispute the content of the oral statement”). Requiring a writing (at least outside of
                                       the specific exception contemplated by Carvalho and its progeny) makes sense. Otherwise highly
                                                                                           3
                                   1           That being said, the Court also rejects the Product Defendants’ argument that the 998 Offer

                                   2   constitutes an “other paper from which it may first be ascertained that the case is one which is or

                                   3   has become removable.” 28 U.S.C. § 1446(b)(3). Even if Dignity Health did not view Mr.

                                   4   Proctor as having a claim of value (thus offering only “a waiver of costs, in exchange for a

                                   5   dismissal with prejudice,” Ergo Decl. ¶ 6), Dignity Health’s views as embodied in an opening

                                   6   settlement offer has little if any probative value: it sheds little light on whether the Proctors

                                   7   intended to prosecute the claim against Dignity Health.

                                   8           At the hearing, the Product Defendants argued that the 998 Offer should be deemed an

                                   9   “other paper” when it is taken in context with the Proctors’ failure to conduct discovery and their

                                  10   agreement that Dignity Health need not attend a mediation. But the fact remains that the 998

                                  11   Offer says nothing about what the Proctors intended; the 998 Offer added nothing to the Product

                                  12   Defendants’ ascertainment that the case was removable. Thus, ultimately, the Product Defendants
Northern District of California
 United States District Court




                                  13   are basing their removal on the Proctors’ conduct and statements, and not any “paper.”

                                  14           Accordingly, the Proctors’ motion to remand is hereby GRANTED. However, the

                                  15   Proctors’ request for fees pursuant to 28 U.S.C. § 1447(c) is denied.

                                  16           The Clerk of the Court is directed to remand the case back to state court and close the file

                                  17   in this case.

                                  18           This order disposes of Docket No. 12.

                                  19

                                  20           IT IS SO ORDERED.

                                  21

                                  22   Dated: March 10, 2020

                                  23

                                  24                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  25                                                      United States District Judge
                                  26
                                  27   factual issues about the accuracy of an alleged oral representation or the intent and understanding
                                       of the parties in regard thereto could be implicated on motions to remand and require, e.g., an
                                  28   evidentiary hearing; remand motions have traditionally been based on legal assessments, not
                                       adjudication of disputed facts.
                                                                                          4
